Citation Nr: 1222544	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  Following the March 2007 rating decision, the Veteran did not file a notice of disagreement (NOD).  However, he filed new and material evidence in October 2007, prior to the expiration of the appeal period for the March 2007 rating decision, and subsequently perfected an appeal of a February 2008 rating decision that continued to deny his claim.  As the evidence received in October 2007 was new and material, it is considered to have been filed in association with the March 2007 rating decision, rendering that decision not final.  See 38 C.F.R. § 3.156(b) (2011).  For this reason, the Board will address the issue of entitlement to service connection for a bilateral hearing loss disability on the merits.

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing held via videoconference from the RO in May 2012.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 


FINDING OF FACT

The Veteran was exposed to acoustic trauma during service; he is presently diagnosed with a hearing loss disability for VA purposes; and the weight of the competent evidence is in relative equipoise on the question of whether his current hearing loss disability is related to service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to weigh all pertinent medical and lay evidence of record after assigning probative value to the evidence based on its credibility and competency.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In the present case, the Board finds after careful deliberation that the evidence is at least in a status of relative equipoise in showing that the Veteran has a current hearing loss disability for VA purposes that is at least as likely as not due to acoustic trauma sustained during service.  

First, the evidence shows that the Veteran was as likely as not exposed to acoustic trauma during service.  In particular, he testified at his Board hearing that he served in the artillery during service from 1951 to 1953.  He described being on the firing range 3 to 4 days per week until he was transferred to Germany during the last eight months of his service.  He was only provided cotton for hearing protection.  

The Veteran's service treatment records (STRs) are unavailable as they were lost in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  However, his DD Form 214, which is available, confirms that he was assigned to an artillery unit during service.  
Based on the above, the Board concludes that the Veteran was exposed to significant acoustic trauma during active service.  Indeed, his contentions of noise exposure are deemed credible and appear consistent with the circumstances of his service, as indicated in the available official service records.  See 38 U.S.C.A. § 1154(a).   

His testimony is likewise competent and credible evidence of symptoms beginning proximate in time to his service separation and continuously thereafter.  38 C.F.R. § 3.3039(b).  

At his May 2012 hearing before the Board, the Veteran stated that he started noticing hearing loss approximately one year to one and one half years after service, but did not seek treatment until 1990.  According to his testimony, he was young when he initially noticed his hearing loss and felt that his hearing loss was natural.  

In addressing his post-service history of noise exposure, the Veteran acknowledged that he was exposed to noise associated with loud machinery while working for the U.S. Mint after service for 11 years from 1964 until 1977.  He clarified, however, that his hearing loss existed prior to the time he started working for the US Mint.  

Finally, the evidence supporting the claim includes recent medical records confirming a current hearing loss disability for VA purposes attributable to his acoustic trauma during service.  

In particular, a private audiological evaluation from April 2004 showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
50
60
60
LEFT
25
30
60
55
50


Then, at a private audiological evaluation in September 2004, his hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
60
60
40
LEFT
25
30
60
--
50

Finally, at a VA examination in March 2007, his hearing acuity was as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
35
45
55
55
55
LEFT
35
45
65
60
60

Speech discrimination scores were 96 percent bilaterally.  The VA examiner determined that the contribution of aging and post-service noise exposure to the current severity of hearing loss could not be determined without the benefit of audiological records to review.  Therefore, with regard to whether the Veteran's hearing loss was due to noise exposure during service, the VA examiner could not resolve the issue without resort to mere speculation.  

A VA physician, however, wrote a letter in support of the Veteran's claim in April 2008.  She explained that the Veteran had a significant history of sensorineural hearing loss consistent with excessive exposure to loud noise, and the only time he experienced such exposure was during service.  

The Board finds, after careful consideration, that the post-service medical evidence is at least in a state of relative equipoise in showing that the current hearing loss disability for VA purposes, which is shown throughout the August 2004, September 2004, and March 2007 audiological evaluations, is as likely as not due to noise exposure during service.  The Board finds that the April 2008 VA physician's opinion is particularly persuasive as it is clear, unequivocal, and supported by a reasoned explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Conversely, while the March 2007 VA examiner found that she could not resolve the issue without resort to mere speculation, her opinion is nonprobative as it neither supports not weighs against the claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  More significantly, the VA examiner's opinion does not contradict the April 2008 VA physician's opinion.  

In light of the foregoing, by extending the benefit of the doubt to the Veteran, the Board concludes that service connection is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.385.    

Lastly, The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. C. KREMBS
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


